Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2-21 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 2, 8 and 13, even though the prior art discloses an electricity storage system able to charge and discharge by connecting a plug to an electrical outlet, the discharged power being monitored to avoid reverse power from to an electrical grid. The prior art fails to further teach the inclusion of “…wherein the receiver receives Scontrol signals provided from a remote device; wherein the receiver provides a control signal to the processor, wherein the control of the charging or discharging of the battery cell is based on the Scontrol signals, and wherein the receiver is configured to coordinate a first discharge of the battery unit with a second discharge of an adjacent battery unit to aggregate an available capacity of a distributed energy system.” in combination with the remaining limitations of independent claims 2, 8 and 13. Dependent claims 3-7, 9-12 and 14-21 are also allowed.

The examiner found TOYA et al. (US 2015/0380967, hereinafter TOYA) and GOFF (US 7,268,518 B1, hereinafter GOFF) disclose to be the closest prior art of record.
TOYA discloses an electricity-storage system 110a is configured to be able to charge and discharge by connecting a plug to an electrical outlet 140a. Power discharged from the electricity-storage system 110a is monitored by a reverse-power monitoring device 100 and discharge from the electricity-storage system 110a is executed according to instruction from the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859